DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.


Response to Remarks
The amendments received on 03/24/2021 have been entered, considered, and an action on the merits follows, in accordance with the request for continuation filed on 04/26/2021.
Applicant’s amendments to claim 1, have obviated the prior art rejections under 35 U.S.C. 103. The allowance of claims 1, 3-17, and 21 is addressed in the Office Action below. Amended claims 18-20 are being addressed for the first time on the merits in the Office Action below.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claims 1 and 18, “translation member” with the functional language of “to move the device distally and proximally through the vessel cavity” is interpreted as a threaded shaft that is used in conjunction with a stationary member as discussed in paragraphs 0027, 0030, 0032, and 0033, and as illustrated in figures 2-7 as element 30.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “the device”, it is unclear what element said recitation is referring to, because “a device” was not previously set forth. During examination, “the device” is interpreted to refer to --the plurality of rollers--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ronaldson et al. (hereinafter Ronaldson; GB 842332 A).
Regarding claim 18, Ronaldson discloses a method of reforming a vessel cavity (figure 3) comprising:
	positioning a plurality of rollers proximate an opening of the vessel cavity (figure 3 and page 1, lines 32-35, i.e. a mounting head having a plurality of rollers (7) is placed proximate an opening of a vessel cavity (11));
securing a stationary member to a distal portion of the vessel cavity (figure 3, i.e. a stationary member (15) is secured to a distal portion of the vessel cavity (11));
engaging the plurality of rollers (7) with a rotational driving mechanism (figure 3, i.e. the plurality of rollers (7) are engaged with a rotational driving mechanism in the form of a motor (13)) and a translational driving mechanism (figure 3, i.e. the plurality of rollers (7) are engaged with a translational driving mechanism in the form of a stem (12));
securing the translational driving mechanism to the stationary member (figure 3, i.e. the translational driving mechanism (12) is secured to the stationary member (15) via the insertion 
progressively moving the plurality of rollers through the vessel cavity with the translational driving mechanism while simultaneously rotating the plurality of rollers-5-Appln. No.: 16/036,850Attorney Docket No.: 0101T-000127/US with the rotational driving mechanism such that internal walls of the vessel cavity are reformed (figure 6 and page 1, lines 32-51, i.e. Ronaldson illustrates progressive movement of the plurality of rollers through the vessel cavity (11), as indicated by a left facing arrow around the translation member (12), and simultaneously rotating the plurality of rollers, as indicated by a circular arrow around the translation mechanism (12)).

Regarding claim 19, Ronaldson further discloses maintaining engagement of the plurality of rollers with the internal walls of the vessel cavity throughout translation of the plurality of rollers (figure 6 and page 1, lines 44-51, i.e. as the plurality of rollers are rotated, the rollers maintain engagement with an internal wall of the vessel cavity due to centrifugal forces acting against the rollers).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Ronaldson in view of Lin et al. (US 20100240284 A1).
Regarding claim 20, Ronaldson discloses the invention substantially as claimed, except for repeatedly moving the plurality of rollers distally and proximally though the vessel cavity. However, in the same field of endeavor, Lin teaches a method of reforming a vessel cavity (figure 1), the method comprising repeatedly moving a honing device distally and proximally through the vessel cavity in order to complete a machining process (figure 1 and paragraph 0009, i.e. the honing device reciprocates axially through the vessel while also rotating within the vessel).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the method of reforming a vessel cavity of Ronaldson to include the step of repeatedly moving the plurality of rollers distally and proximally though the vessel cavity, in order to complete a machining process (paragraph 0009).

Allowable Subject Matter
Claims 1, 3-17, and 21 are allowed.
Applicant’s amendments filed on 03/24/2021 have obviated the rejections of record. It is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitations from claim 1 obvious in combination with the rest of the claimed limitations set forth in the independent claim:
 “a translation member secured to a distal portion of the vessel cavity, wherein the translation member is configured  to move the device distally and proximally through the vessel cavity.”
The following closest prior arts fall short for the following reasons:
Ronaldson discloses a device for reforming a vessel cavity (figure 3), the device including an assembly (figure 2) having a plurality of rollers, and a translation member (figure 3, elements 12), 
Held (US 3548548 A) teaches a device for reforming a vessel cavity (figure 2), the device including an assembly having a plurality of rollers, a central shaft, a central gear, and a proximal support member. However, Held does not teach a translation member. Substituting the assembly of Held onto Ronaldson’s device would destroy the workability of Held’s assembly, because Held’s assembly requires the movement of an inner shaft to actuate the rollers (figure 2, elements 58, 50, and 49), whereas Ronaldson’s device does not allow a movement of an inner shaft.
Therefore, the prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would destroy the prior art, as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        

/TERESA M EKIERT/Primary Examiner, Art Unit 3725